Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 1 of 22




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                     CASE NO. 1:20-cv-20220-KMM

   PET PARADE, INC.
   on behalf of itself and all others similarly situated

          Plaintiff,

   vs.

   DV AGENCY, INC. d/b/a
   INSURANCESERVICES4U.COM, NHAN LAM, and
   WENIG HOLDINGS, LLC,

          Defendants.

   ___________________________________________/

                        FIRST AMENDED CLASS ACTION COMPLAINT

          Plaintiff, PET PARADE, INC. (hereinafter “Plaintiff”), brings this class action under Rule

   23 of the Federal Rules of Civil Procedure against DV AGENCY, INC. d/b/a

   INSURANCESERVICES4U.COM, (“DV”), NHAN LAM, (“LAM”) and WENIG HOLDINGS,

   LLC (“WENIG”) (hereinafter “Defendants”) for their violations of the Telephone Consumer

   Protection Act, 47 U.S.C. § 227 (hereinafter “the TCPA”), and the regulations promulgated

   thereunder. In support, Plaintiff alleges as follows:

                                    PRELIMINARY STATEMENT

            1.    Congress first addressed the growing problem of abusive telemarketing practices,

   including the transmission of unsolicited advertisements via facsimile machines, in the Telephone

   Consumer Protection Act of 1991 (“TCPA”), Pub. L. No. 102-243, 105 Stat. 2394 (1991) (codified

   at 47 U.S.C. § 227). As the legislative history explained, because facsimile machines “are designed

   to accept, process, and print all messages which arrive over their dedicated lines,” facsimile
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 2 of 22




   advertising imposes burdens on unwilling recipients that are distinct from the burdens imposed by

   other types of advertising. H.R. Rep. No. 317, 102d Cong., 1st Sess. 11 (1991).

           2.     Pursuant to the TCPA and Junk Fax Prevention Act, a business may send a fax

   advertisement to a recipient if the recipient provided permission to the business.1 In all other

   circumstances a business may send a fax advertisement to a recipient only if there: (1) is an

   established business relationship (“EBR”) between the sender and recipient, and (2) the sender

   obtained the recipients fax number from a directory, advertisement, or site on the internet to which

   the recipient voluntarily agreed to make available its facsimile number for public distribution. 47

   U.S.C § 227(b)(1)(C)(iii).

          3.      In 2005, Congress amended the facsimile advertising provisions of the TCPA in

   the Junk Fax Prevention Act of 2005 (“JFPA”), Pub. L. No. 109-21, 119 Stat 359 (2005), among

   other things, by creating a substantive right for recipients of fax advertisements to receive specific

   information in a required “opt- out” notice. 47 U.S.C § 227(b)(1)(C)(iii). This notice is required

   on all facsimile advertisements, even those sent to persons who have had had an existing business

   relationship with the sender/advertiser and/or have provided prior consent to receive

   advertisements from the sender. 47 C.F.R. § 64.1200(a)(3)(iii) and (iv).

          4.      Despite the aforementioned TCPA requirements regarding fax advertisements,

   Defendants have sent unsolicited fax advertisements to Plaintiff and the class that violate the

   TCPA in multiple ways. First, Defendants sent unsolicited fax advertisements to Plaintiff and the

   class despite Defendants not having an EBR with Plaintiff and the Class in violation of 47 U.S.C

   § 227(b)(1)(C). Additionally, the unsolicited fax advertisements sent to Plaintiff and the Class

   lacked the required opt-out language of 47 U.S.C § 227(b)(1)(C)(iii) and 47 U.S.C §



   1.     https://www.fcc.gov/consumers/guides/faqs-about-junk-faxes
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 3 of 22




   227(b)(2)(D)(iv). Moreover, Plaintiff did not give permission to Defendants to send it fax

   advertisements in any respect.

          5.      Defendants’ violation of these procedural and substantive rights, by sending fax

   advertisements without the mandated opt-out notice and without having an EBR, is sufficient to

   satisfy the injury in fact requirement for Article III standing analysis. In addition, Plaintiff and

   members of the proposed class have suffered an invasion of a legally protected interest that is

   concrete and particularized.

          6.      Plaintiff and Class Members have suffered actual harm as a direct result of

   Defendants’ transmission of unsolicited fax advertisements in violation of the TCPA. The subject

   harm caused by Defendants’ conduct is a concrete injury because the unsolicited and violative fax

   advertisements interfere with the legitimate business enterprise of Plaintiff and Class Members.

   See Palm Beach Golf Center-Boca, Inc. v. Sarris, 781 F.3d 1245 (11th Cir. 2015). The injury

   caused by Defendants’ conduct is particularized because it affects Plaintiff in a personal and

   individual way. Plaintiff received the fax advertisements from Defendant that are the subject of

   the instant action. Defendants’ transmission of the subject unsolicited and illegal fax

   advertisements occupied Plaintiff’s telephone lines and depleted Plaintiff’s resources.

          7.      Defendants’ transmission of the subject faxes was “intrusive” and “potentially

   dangerous” to Plaintiff. See Boise v. ACE USA, Inc., 2015 WL 4077433 (S.D. Fla. July 6, 2015).

   Defendants’ transmission of the subject fax advertisements caused Plaintiff’s fax machine to

   expend toner, use paper, and rendered the machine unavailable to receive other fax messages for

   some period of time.

          8.      The TCPA provides a private cause of action for violation of its provisions and

   violations of the rules promulgated under the Act. Defendants are therefore liable to Plaintiff and
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 4 of 22




   the proposed Class of similarly situated persons under the TCPA, and for Class Members and itself

   individually. Plaintiff seeks an injunction, requiring Defendants to cease all junk faxes and an

   award of statutory damages to Plaintiff and Class Members, together with costs and reasonable

   attorneys’ fees.

                                     JURISDICTION AND VENUE

           9.      This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §

   1331 and 47 U.S.C. § 227.

           10.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2), because a

   substantial part of the events or omissions giving rise to the claims in this case occurred in this

   District, including the transmission of the subject unauthorized fax advertisements.

           11.     The Court has personal jurisdiction over Defendants because they conducts

   business in this state, including substantial business in this district, and it availed itself to the

   jurisdiction of the State of Florida by transmitting the subject unauthorized fax advertisements to

   Plaintiff and Class Members in this state.

                                                 PARTIES

           12.     Plaintiff is a Florida corporation with its principal place of business in Miami-Dade

   County, Florida. Plaintiff is a citizen of the state of Florida.

           13.     Class Members are citizens of the state of Florida and throughout the United States.

           14.     Upon information and belief, Defendant DV Agency, Inc. is a Virginia corporation,

   with its principal address located at 5501 Merchants View Square, Suite 126, Haymarket, VA

   20169. Defendant lists its registered agent as Incorp Services, Inc., 7288 Hanover Green Drive,

   Mechanicsville, VA 23111. Defendant’s Director and President is Nhan Lam, located at 5501

   Merchants View Square, Suite 126, Haymarket, VA 20169.
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 5 of 22




          15.     Upon information and belief, Defendant Nhan Lam is an individual residing at 5501

   Merchants View Square, Suite 126, Haymarket, VA 20169. Lam is the sole owner, director, and

   president of DV Agency, Inc. and is personally responsible for the transmission of the facsimile

   advertisements at issue.

          16.     Upon information and belief, Defendant is a Florida limited liability company and

   citizen of Florida, with its principal address located at 801 S Miami Ave, Unit #5402, Miami, FL

   33130. Defendant lists its registered agent as Carl A. Cascio PA, located at 525 NE 3rd Ave, Suite

   102, Delray Beach, FL 33444. Defendant’s Title Manager is Adam D. Wenig, located at 801

   Delmar Way, Apt #108, Delray Beach, FL 33483.

          17.     Defendants do business in Florida and throughout the United States.

          18.     Defendants operate or is affiliated with facsimile numbers and the internet websites

   www.insuranceservices4u.com, and appear to have a business model whereby they sends

   unsolicited advertisements by telephone facsimile machine to local individuals and businesses.

          19.     Defendants, directly or else through other persons, entities or agents acting on its

   behalf, conspired to, agreed to, contributed to, authorized, assisted with, and/or otherwise caused

   all of the wrongful acts and omissions, including the dissemination of the junk faxes that are the

   subject matter of this Complaint.

                     THE TCPA AND CORRESPONDING REGULATIONS

          20.     The TCPA), Pub. L. 102-243, § 3(a), added Section 227 to Title 47 of the United

   States Code, 47 U.S.C. § 227.

          21.     In pertinent part, 47 U.S.C. § 227(b) provides “[i]t shall be unlawful for any person

   within the United States, or any person outside the United States if the recipient is within the

   United States . . . to use any telephone facsimile machine, computer, or other device to send an

   unsolicited advertisement to a telephone facsimile machine[.]”
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 6 of 22




          22.     An “unsolicited advertisement” is defined in the TCPA as “any material advertising

   the commercial availability or quality of any property, goods, or services which is transmitted to

   any person without that person’s prior express invitation or permission.” 47 U.S.C. § 227(a)(5).

   Under TCPA regulations, “The term advertisement means any material advertising the commercial

   availability or quality of any property, goods, or services.” 47 C.F.R. § 64.1200(f)(1).

          23.     A business may not send an unsolicited fax advertisement to a recipient unless the

   business has an (1) EBR with recipient and (2) obtained the recipients fax number from

   a directory, advertisement, or site on the internet to which the recipient voluntarily agreed to make

   available its facsimile number for public distribution. 47 U.S.C § 227(b)(1)(C)(iii).

          24.     In 2005, Congress amended the facsimile advertising provisions of the TCPA in

   the JFPA. Among other provisions, the JFPA excludes from the general ban on unsolicited

   advertisements those facsimiles that are transmitted to persons with whom the sender has an EBR

   with. To come within the statutory exclusion, the sender must include, among other things,

   specified information on the advertisement that enables the recipient to opt out of receiving any

   future facsimile advertisements from that sender. 47 U.S.C. § 227(b)(1)(C)(iii).

          25.     In April 2006, pursuant to Congress’ direction, the Federal Communications

   Commission (“FCC”) amended its TCPA regulations to implement the JFPA. See Rules and

   Regulations Implementing the Telephone Consumer Protection Act of 1991, Report and Order and

   Third Order on Reconsideration, 21 FCC Rcd 3787 (2006) (“2006 Rulemaking Order”), petition

   for review dismissed, Biggerstaff v. FCC, 511 F.3d 178 (D.C. Cir. 2007), recon. granted in part,

   23 FCC Rcd 15059 (2008). The amended regulations provide that “[n]o person or entity

   may…[u]se a telephone facsimile machine, computer or other device to send an unsolicited

   advertisement to a telephone facsimile machine, unless…[t]he advertisement contains a notice that
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 7 of 22




   informs the recipient of the ability and means to avoid future unsolicited advertisements.” 47

   C.F.R. § 64.1200(a)(3)(iii).

          26.     In enacting 47 U.S.C. § 227(b), Congress concluded that a prohibition on

   unsolicited facsimile advertisements is “the minimum necessary to protect unwilling recipients

   from receiving fax messages that are detrimental to the owner's uses of his or her fax machine.” S.

   Rep. No. 178, 102d Cong., 1st Sess. 6 (1991), 1991 U.S.C.C.A.N 1969, 1975-76 (emphasis added).

          27.     Accordingly, the amended regulations further provide the additional protection that

   “[a] facsimile advertisement that is sent to a recipient that has provided prior express invitation or

   permission to the sender” likewise must include an opt-out notice. 47 C.F.R. § 64.1200(a)(3)(iv).

          28.     The opt-out notice required by § 64.1200(a)(4)(iv) for facsimile advertisements

   sent with prior express invitation or permission—those not technically falling under the definition

   of “unsolicited advertisement”—therefore still must contain the same information as the notice

   required for facsimile advertisements sent to recipients on the basis of an EBR or to those recipients

   who did not provide permission or consent to receive the advertising. See 47 C.F.R. §

   64.1200(a)(3)(iv).

          29.     In the text of the order adopting § 64.1200(a)(3)(iv), the FCC explained that it was

   requiring opt-out notices on “facsimile advertisements to consumers from whom they obtained

   permission” so as to provide a mechanism “to allow consumers to stop unwanted faxes in the

   future.” 2006 Rulemaking Order, 21 FCC Rcd at 3812 (¶ 48).

          30.     Under the TCPA and 47 C.F.R. § 64.1200(a)(3)(iii), the opt-out notice required for

   all facsimile advertisements must meet the following criteria:

   (A)    The notice is clear and conspicuous and on the first page of the advertisement;
          (B)     The notice states that the recipient may make a request to the sender of the
                  advertisement not to send any future advertisements to a telephone facsimile
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 8 of 22




                 machine or machines and that failure to comply, within 30 days, with such a request
                 meeting the requirements under paragraph (a)(3)(v) of this section is unlawful;
           (C)   The notice sets forth the requirements for an opt-out request under paragraph
                 (a)(3)(v) of this section;
           (D)   The notice includes--
                 (1) A domestic contact telephone number and facsimile machine number for the
                 recipient to transmit such a request to the sender; and
                 (2) If neither the required telephone number nor facsimile machine number is a toll-
                 free number, a separate cost-free mechanism including a Web site address or e-mail
                 address, for a recipient to transmit a request pursuant to such notice to the sender
                 of the advertisement. A local telephone number also shall constitute a cost-free
                 mechanism so long as recipients are local and will not incur any long distance or
                 other separate charges for calls made to such number; and
           (E)   The telephone and facsimile numbers and cost- mechanism identified in the notice
                 must permit an individual or business to make an opt-out request 24 hours a day, 7
                 days a week.
                    DEFENDANTS’ UNLAWFUL COURSE OF CONDUCT

           31.   Upon information and belief, Defendants have, from prior to the date of the filing

   of the instant Amended Complaint through the present, systematically and under a uniform policy

   and procedure sent and/or arranged to be sent hundreds, or thousands, of fax advertisements,

   advertising the commercial availability or quality of any property, goods, or services, to fax

   machines and/or computers to fax machines throughout the United States, including those of

   Plaintiff and Class Members, without having an EBR with the recipients (Plaintiff and the Class)

   of the subject fax advertisements, and which did not contain an opt-out notice as required by the

   TCPA.

           32.   The fax advertisements that Defendants caused to be sent contain preprinted,

   standardized text and format.

           33.   Defendants’ advertising by fax was not sporadic or unorganized, but instead was

   part of a well-organized mass advertising tactic and campaign. Defendants appear to have a
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 9 of 22




   business model whereby they send unsolicited “leads,” via fax, to individuals and business with

   whom it does not have an existing business relationship with. As a result, upon information and

   belief, Plaintiff asserts that the fax ads at issue were “unsolicited advertisements” within the

   meaning of the TCPA and sent despite no EBR being present.

          34.     All of Defendants’ fax ads whether “unsolicited advertisements” or not (because of

   prior invitation or permission), must have the required opt-out notice to be lawful under the TCPA,

   which uniformly they did not. Each fax advertisement sent to Plaintiff and to each Class Member

   routinely failed to include the opt-out notice required by the TCPA and its regulations.

          35.     An exemplar of one of the fax advertisements that Defendants have sent or caused

   to be sent to Plaintiff and Class Members is attached and incorporated hereto as Exhibit A. The

   opt out-notice on Exhibit A omits the required statement that “the recipient may make a request to

   the sender of the advertisement not to send any future advertisements to a telephone facsimile

   machine or machines and that failure to comply, within 30 days, with such a request meeting the

   requirements under paragraph [47 C.F.R.§64.1200] (a)(3)(v) of this section is unlawful.” See 47

   C.F.R. § 64.1200(a)(3)(iii)(B). Exhibit A also does not include the mandatory facsimile machine

   number for plaintiff to transmit an opt out notice as required by 47 U.S.C § 227(b)(2)(D)(iv)(I).

          36.     Upon information and belief, Defendants’ sending of the foregoing fax and others,

   or Defendants causing them to be sent, was conscious and deliberate. Defendants either directly

   participated in sending the faxes itself or an agent or contractor or third party did so on its behalf

   with Defendant’s knowledge.

          37.     Upon information and belief, Defendants sending of the faxes or its causing them

   to be sent was performed without due care; with reckless disregard concerning the rights and

   obligations under the TCPA; and/or when Defendants had reason to know, or should have known,
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 10 of 22




   that its conduct or the conduct of those acting on its behalf could constitute a violation of the

   statute.

              38.   Upon information and belief, Defendants’ course of conduct set out above is

   ongoing and adverse to the public interest and the policies underlying the TCPA. Unless enjoined

   and restrained by an order of this Court, Defendants will continue to engage in the unlawful acts

   and practices set out herein. Such actions and conduct by Defendants have violated the TCPA

   rights of Plaintiff and Class Members and Defendants’ duties to them under the TCPA, and unless

   enjoined by the Court Defendants will continue to aggrieve Plaintiff and Class Members and others

   in the future.

                    FACTS CONCERNING THE REPRESENTATIVE PLAINTIFF

              39.   Plaintiff still has and had, at all relevant times to this action, telephone service at its

   place of business located at 19956 N.W. 2nd Avenue, Miami Gardens, FL 33169. Plaintiff receives

   facsimile transmissions (hereinafter "faxes") to a telephone facsimile machine (hereinafter “fax

   machine”) which it maintains at this business address.

              40.   Upon information and belief, on or about September 11, 2019, Defendants, without

   Plaintiff’s express invitation or permission, arranged for and/or caused a telephone facsimile

   machine, computer, or other device to send an unsolicited fax advertisement, advertising the

   commercial availability or quality of any property, goods, or services, to Plaintiff’s telephone

   facsimile machine located at its principal place of business.

              41.   Exhibit A was wholly unsolicited in that Defendants sent it to Plaintiff without

   having an EBR with Plaintiff and without Plaintiff’s express invitation or permission. In addition,

   as stated above, Exhibit A does not contain the opt-out notice required by the TCPA.
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 11 of 22




                                       CLASS ALLEGATIONS

          42.     Plaintiff brings this class action under rules 23(a) and 23(b)(2) & (b)(3) of the

   Federal Rules of Civil Procedure on behalf of itself and of a similarly situated “Class” or “Class

   Members” defined as:

          All persons in the United States who (1) on or after four years prior to the filing of
          this action, (2) were sent a telephone facsimile message advertising the commercial
          availability or quality of any property, goods, or services by or on behalf of
          Defendants, (3) with respect to whom Defendants cannot provide evidence of prior
          express invitation or permission for the sending of such faxes, and (4) with whom
          Defendants do not have an established business relationship, and (5) which (a) did
          not display a clear and conspicuous opt-out notice on the first page stating that the
          recipient may make a request to the sender of the advertisement not to send any
          future advertisements to a telephone facsimile machine or machines and that failure
          to comply, within 30 days, with such a request meeting the requirements under 47
          C.F.R. Sec. 64.1200(a)(4)(v) is unlawful, (b) lacked a domestic contact telephone
          number for sending the opt-out request, or (b) lacked a facsimile number for
          sending the opt-out request.

          Excluded from the Class are: any Defendant, and any subsidiary or affiliate of that
          Defendant, and the directors, officers and employees of that Defendant or its
          subsidiaries or affiliates, and members of the federal judiciary.

          43.     This action has been brought and may properly be maintained as a class action

   against Defendants pursuant to Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community of interest in the litigation and the proposed Class is easily ascertainable.

   Plaintiff reserves the right to amend the Class definition if discovery and further investigation

   reveal that any Class should be expanded or otherwise modified.

          44.     Numerosity: At this time, Plaintiff does not know the exact number of Class

   Members, but among other things, given the nature of the claims and that Defendants’ conducted

   consisted of a standardized fax campaign and widely disseminated standardized fax electronically

   sent to particular telephone numbers, Plaintiff believes, at a minimum, there are greater than forty
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 12 of 22




   (40) Class Members. Plaintiff believes that the Class is so numerous that joinder of all members

   of the Class is impracticable and the disposition of their claims in a class action rather than

   incremental individual actions will benefit the Parties and the Court by eliminating the possibility

   of inconsistent or varying adjudications of individual actions.

          45.      Upon information and belief, a more precise Class size and the identities of the

   individual members thereof are ascertainable through Defendant’s records, including, but not

   limited to Defendant’s fax and marketing records.

          46.     Members of the Class may additionally or alternatively be notified of the pendency

   of this action by techniques and forms commonly used in class actions, such as by published notice,

   e-mail notice, website notice, fax notice, first class mail, or combinations thereof, or by other

   methods suitable to this class and deemed necessary and/or appropriate by the Court.

          47.     Existence and Predominance of Common Questions of Fact and Law: There is

   a well-defined community of common questions of fact and law affecting the Plaintiff and

   members of the Class. Common questions of law and/or fact exist as to all members of the Class

   and predominate over the questions affecting individual Class members. These common legal

   and/or factual questions include, but are not limited to, the following:

          (a) Whether Defendants or someone acting on Defendants’ behalf sent fax advertisements

          promoting the commercial availability or quality of any property, goods, or services to

          Plaintiff and Class Members and the legal relationship between Defendants and any person

          sending those faxes on its behalf;

          (b) Whether the fax advertisements sent to Plaintiff and Class Members were sent via mass

          or organized advertising campaigns and how Defendants acquired the names and fax

          numbers of Plaintiff and Class Members;
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 13 of 22




          (c) Whether Defendants had an “Established Business Relationship” as required by the

          TCPA with Plaintiff or any other Class Member who received the subject fax

          advertisements;

          (d) Whether the fax advertisements sent to Plaintiff and Class Members contained the opt-

          out notice required by the TCPA and its regulations;

          (e) Whether the fax advertisements sent to Plaintiff and Class Members violate the TCPA

          and its regulations;

          (f) Whether Defendants willfully or knowingly violated the TCPA or the rules prescribed

          under it;

          (g) Whether Plaintiff and the members of the Class are entitled to statutory damages, treble

          damages, and attorney fees and costs for Defendants’ acts and conduct; and

          (h) Whether Plaintiff and members of the Class are entitled to a permanent injunction

          enjoining Defendant from continuing to engage in its unlawful conduct.

          48.     One or more questions or issues of law and/or fact regarding Defendants’ liability

   are common to all Class Members and predominate over any individual issues that may exist and

   may serve as a basis for class certification under Rule 23(c)(4).

          49.     Typicality: Plaintiff’s claims are typical of the claims of the members of the Class.

   The claims of the Plaintiff and members of the Class are based on the same legal theories and arise

   from the same course of conduct that violates the TCPA.

          50.     Plaintiff and members of the Class, despite having no EBR with Defendants, each

   received at least one fax advertisement, advertising the commercial availability or quality of any

   property, goods, or services, which contained no purported opt-out notice, which Defendant sent

   or caused to be sent to Plaintiff and the members of the Class.
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 14 of 22




           51.     Adequacy of Representation: Plaintiff is an adequate representative of the Class

   because Plaintiff’s interests do not conflict with the interests of the members of the Class. Plaintiff

   will fairly, adequately and vigorously represent and protect the interests of the members of the

   Class and has no interests antagonistic to the members of the Class. Plaintiff has retained counsel,

   who are competent and experienced in litigation in the federal courts, TCPA litigation and class

   action litigation.

           52.     Superiority: A class action is superior to other available means for the fair and

   efficient adjudication of the claims of the Class. While the aggregate damages which may be

   awarded to the members of the Class are likely to be substantial, the damages suffered by

   individual members of the Class are relatively small. As a result, the expense and burden of

   individual litigation makes it economically infeasible and procedurally impracticable for each

   member of the Class to individually seek redress for the wrongs done to them. Plaintiff does not

   know of any other litigation concerning this controversy already commenced against Defendants

   by any member of the Class. The likelihood of the individual members of the Class prosecuting

   separate claims is remote. Individualized litigation would also present the potential for varying,

   inconsistent or contradictory judgments, and would increase the delay and expense to all parties

   and the court system resulting from multiple trials of the same factual issues. In contrast, the

   conduct of this matter as a class action presents fewer management difficulties, conserves the

   resources of the parties and the court system, and would protect the rights of each member of the

   Class. Plaintiff knows of no difficulty to be encountered in the management of this action that

   would preclude its maintenance as a class action.

           53.     Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an alternative to

   or in addition to certification of the Class under Rule 23(b)(3), class certification is warranted
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 15 of 22




   under Rule 23(b)(2) because Defendants have acted on grounds generally applicable to Plaintiff

   and members of Class, thereby making appropriate final injunctive relief with respect to Plaintiff

   and Class Members as a whole. Plaintiff seeks injunctive relief on behalf of Class Members on

   grounds generally applicable to the entire Class in order to enjoin and prevent Defendant’s ongoing

   violations of the TCPA, and to order Defendant to provide notice to them of their rights under the

   TCPA to statutory damages and to be free from unwanted faxes.

                                              COUNT I
                                 Telephone Consumer Protection Act
                                    (Violation of 47 U.S.C. § 227)
                                      (Against DV Agency, Inc.

          54.     Plaintiff repeats each and every allegation contained in all of the paragraphs 1

   through 53 above and incorporates such allegations by reference.

          55.     Plaintiff brings this action individually and on behalf of the Class defined above

   against Defendant DV for its violation of the Telephone Consumer Protection Act of 1991

   (“TCPA”), Pub. L. No. 102-243, 105 Stat. 2394 (1991) (codified at 47 U.S.C. § 227) and the rules

   prescribed under it by the FCC.

          56.     At all times material to this action, Defendant DV was a person that used or caused

   to be used a “telephone facsimile machine, computer, or other device” to send, to a “telephone

   facsimile machine” an “unsolicited advertisement” or an “advertisement” within the meaning of

   the TCPA and its regulations.

          57.     Defendant DV sent or caused to be sent hundreds or thousands of these

   advertisements exemplified by Exhibit A. Plaintiff and each Class Members received at least one

   of them.

          58.     Each of the foregoing advertisements violated the TCPA because Defendant DV

   did not have an established business relationship with any of the recipients it sent the subject fax
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 16 of 22




   advertisements to and because the subject fax advertisement died not contain the opt-out notice

   required by 47 U.S.C § 227(b)(1)(C)(iii); 47 C.F.R. § 64.1200(a)(3)(iv); and 47 C.F.R. §

   64.1200(a)(3)(iii).

          59.     Accordingly, Plaintiff and the members of the Class are entitled to statutory

   damages in the amount of $500 per violation under 47 U.S.C. § 227(b).

          60.     If it is found that Defendant DV willfully and/or knowingly sent and/or caused to

   be sent fax advertisements to Plaintiff and the members of Class in violation of the TCPA, Plaintiff

   requests an increase by the Court of the damage award against Defendant DV, described in the

   preceding paragraph, to $1,500 per violation, three times the amount available under 47 U.S.C. §

   227(b)(3)(B), as authorized by 47 U.S.C. § 227(b)(3) for willful or knowing violations.

          61.     Furthermore, Plaintiff and members of the Class are entitled to an order enjoining

   Defendant’s violations of the TCPA under 47 U.S.C. § 227(b), because: Defendant has violated

   their TCPA rights and its duties owed to them under the statute; Defendant’s violations continue

   and will continue to violate the statutory rights of Plaintiff and Class Members and others in the

   future; there is no fully adequate remedy at law for Defendant’s conduct; irreparable injury will be

   suffered unless an injunction is issued to stop Defendant from violating the TCPA; any potential

   injury to Defendant attributable to an injunction is outweighed by the injury that Plaintiff and

   Class Members and the public will suffer if such injunction is not issued; and the injunction would

   not be adverse to the public interest.

          WHEREFORE, Plaintiff prays that the Court enter judgment in favor of it and the Class

   and against Defendant DV, as set forth in the wherefore clause below.
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 17 of 22




                                             COUNT II
                                 Telephone Consumer Protection Act
                                    (Violation of 47 U.S.C. § 227)
                                        (Against Nhan Lam)

          62.     Plaintiff repeats each and every allegation contained in all of the paragraphs 1

   through 51 above and incorporates such allegations by reference.

          63.     Plaintiff brings this action individually and on behalf of the Class defined above

   against Defendant Lam for its violation of the Telephone Consumer Protection Act of 1991

   (“TCPA”), Pub. L. No. 102-243, 105 Stat. 2394 (1991) (codified at 47 U.S.C. § 227) and the rules

   prescribed under it by the FCC.

          64.     At all times material to this action, Defendant Lam was a person that used or caused

   to be used a “telephone facsimile machine, computer, or other device” to send, to a “telephone

   facsimile machine” an “unsolicited advertisement” or an “advertisement” within the meaning of

   the TCPA and its regulations.

          65.     Defendant Lam sent or caused to be sent hundreds or thousands of these

   advertisements exemplified by Exhibit A. Plaintiff and each Class Members received at least one

   of them.

          66.     Each of the foregoing advertisements violated the TCPA because Defendant Lam

   did not have an established business relationship with any of the recipients it sent the subject fax

   advertisements to and because the subject fax advertisement died not contain the opt-out notice

   required by 47 U.S.C § 227(b)(1)(C)(iii); 47 C.F.R. § 64.1200(a)(3)(iv); and 47 C.F.R. §

   64.1200(a)(3)(iii).

          67.     Accordingly, Plaintiff and the members of the Class are entitled to statutory

   damages in the amount of $500 per violation under 47 U.S.C. § 227(b).
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 18 of 22




          68.     If it is found that Defendant willfully and/or knowingly sent and/or caused to be

   sent fax advertisements to Plaintiff and the members of Class in violation of the TCPA, Plaintiff

   requests an increase by the Court of the damage award against Defendant Lam, described in the

   preceding paragraph, to $1,500 per violation, three times the amount available under 47 U.S.C. §

   227(b)(3)(B), as authorized by 47 U.S.C. § 227(b)(3) for willful or knowing violations.

          69.     Furthermore, Plaintiff and members of the Class are entitled to an order enjoining

   Defendant’s violations of the TCPA under 47 U.S.C. § 227(b), because: Defendant has violated

   their TCPA rights and its duties owed to them under the statute; Defendant’s violations continue

   and will continue to violate the statutory rights of Plaintiff and Class Members and others in the

   future; there is no fully adequate remedy at law for Defendant’s conduct; irreparable injury will be

   suffered unless an injunction is issued to stop Defendant from violating the TCPA; any potential

   injury to Defendant attributable to an injunction is outweighed by the injury that Plaintiff and

   Class Members and the public will suffer if such injunction is not issued; and the injunction would

   not be adverse to the public interest.

          WHEREFORE, Plaintiff prays that the Court enter judgment in favor of it and the Class

   and against Defendant Lam, as set forth in the wherefore clause below.

                                             COUNT III
                                 Telephone Consumer Protection Act
                                    (Violation of 47 U.S.C. § 227)
                                          (Against Wenig)

          70.     Plaintiff repeats each and every allegation contained in all of the paragraphs 1

   through 51 above and incorporates such allegations by reference.

          71.     Plaintiff brings this action individually and on behalf of the Class defined above

   against Defendant Wenig for its violation of the Telephone Consumer Protection Act of 1991
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 19 of 22




   (“TCPA”), Pub. L. No. 102-243, 105 Stat. 2394 (1991) (codified at 47 U.S.C. § 227) and the rules

   prescribed under it by the FCC.

          72.     At all times material to this action, Defendant Wenig was a person that used or

   caused to be used a “telephone facsimile machine, computer, or other device” to send, to a

   “telephone facsimile machine” an “unsolicited advertisement” or an “advertisement” within the

   meaning of the TCPA and its regulations.

          73.     Defendant Wenig sent or caused to be sent hundreds or thousands of these

   advertisements exemplified by Exhibit A. Plaintiff and each Class Members received at least one

   of them.

          74.     Each of the foregoing advertisements violated the TCPA because Defendant Wenig

   did not have an established business relationship with any of the recipients it sent the subject fax

   advertisements to and because the subject fax advertisement died not contain the opt-out notice

   required by 47 U.S.C § 227(b)(1)(C)(iii); 47 C.F.R. § 64.1200(a)(3)(iv); and 47 C.F.R. §

   64.1200(a)(3)(iii).

          75.     Accordingly, Plaintiff and the members of the Class are entitled to statutory

   damages in the amount of $500 per violation under 47 U.S.C. § 227(b).

          76.     If it is found that Defendant Wenig willfully and/or knowingly sent and/or caused

   to be sent fax advertisements to Plaintiff and the members of Class in violation of the TCPA,

   Plaintiff requests an increase by the Court of the damage award against Defendant Wenig,

   described in the preceding paragraph, to $1,500 per violation, three times the amount available

   under 47 U.S.C. § 227(b)(3)(B), as authorized by 47 U.S.C. § 227(b)(3) for willful or knowing

   violations.
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 20 of 22




          77.     Furthermore, Plaintiff and members of the Class are entitled to an order enjoining

   Defendant’s violations of the TCPA under 47 U.S.C. § 227(b), because: Defendant has violated

   their TCPA rights and its duties owed to them under the statute; Defendant’s violations continue

   and will continue to violate the statutory rights of Plaintiff and Class Members and others in the

   future; there is no fully adequate remedy at law for Defendant’s conduct; irreparable injury will be

   suffered unless an injunction is issued to stop Defendant from violating the TCPA; any potential

   injury to Defendant attributable to an injunction is outweighed by the injury that Plaintiff and

   Class Members and the public will suffer if such injunction is not issued; and the injunction would

   not be adverse to the public interest.

          WHEREFORE, Plaintiff prays that the Court enter judgment in favor of it and the Class

   and against Defendant Wenig, as set forth in the wherefore clause below

          WHEREFORE, Plaintiff prays that the Court enter judgment in favor of it and the Class

   and against Defendants, for:

          A.      An order certifying the Class under Rule 23(a); and Rule 23 (b)(2), (b)(3) or both,

                  or as to particular issues under Rule 23(c)(4); and appointing Plaintiff as the

                  representative of the Class; and appointing the law firms representing Plaintiff as

                  counsel for the Class;

          B.      An award to Plaintiff and the members of the Class of statutory damages in the

                  amount of $500 per violation pursuant to 47 U.S.C. § 227(b), for Defendant’s

                  violations of that statute.

          C.      If it is found that Defendants willfully and/or knowingly sent and/or caused to be

                  sent fax advertisements to the Class in violation of the TCPA, an increase by the

                  Court of the award of statutory damages in the amount of $1,500 per violation,
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 21 of 22




                  pursuant to 47 U.S.C. § 227(b), as authorized by 47 U.S.C. § 227(b)(3), for willful

                  and/or knowing violations.

          D.      An injunction against Defendant, prohibiting Defendants from committing further

                  violations of the TCPA and the regulations promulgated thereunder;

          E.      An award of attorney’s fees and costs; and,

          F.      Such other and further relief as the Court may deem just and proper.

                                                JURY DEMAND

          Plaintiff requests a trial by jury.

                             DOCUMENT PRESERVATION DEMAND

           Plaintiff hereby demands that Defendants take affirmative steps to preserve all records,
   documents, lists, electronically stored information, electronic databases or other itemization of
   telephone or fax numbers associated with the Defendant and the communication or transmittal of
   advertisements as alleged herein, including any and all documents and/or reports to identify a class
   list..


   Dated: May 18, 2020                     Respectfully submitted,

                                                   /s/ Joshua H. Eggnatz
                                                   Joshua H. Eggnatz, Esq.
                                                   Fla. Bar No.: 0067926
                                                   Michael J. Pascucci, Esq.
                                                   Fla. Bar No.: 0083397
                                                   EGGNATZ | PASCUCCI
                                                   7450 Griffin Rd, Ste. 230
                                                   Davie, FL 33314
                                                   Tel: (954) 889-3359
                                                   Fax: (954) 889-5913
                                                   JEggnatz@JusticeEarned.com
                                                   Mpascucci@JusticeEarned.com

                                                   Seth M. Lehrman, Esq.
                                                   Fla. Bar No.: 132896
                                                   EDWARDS POTTINGER LLC
                                                   425 North Andrews Avenue, Suite 2
                                                   Fort Lauderdale, FL 33301
Case 1:20-cv-20220-KMM Document 16 Entered on FLSD Docket 05/18/2020 Page 22 of 22




                                      Tel: 954-524-2820
                                      Fax: 954-524-2822
                                      E-mail: seth@epllc.com


                                      Attorneys for Plaintiff and the putative class
